Citation Nr: 0805932	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for osteoarthritis of 
the right shoulder.

2. Entitlement to service connection for osteoarthritis of 
the knees. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, had qualifying Philippine 
service from December 1941 to January 1943 and from May 1945 
to March 1946.  He was a prisoner of war from April 9, 1942, 
to January 22, 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In a decision in August 2004, the Board reopened the claim of 
service connection for osteoarthritis of the shoulder and 
knees, and remanded the case for additional development.  As 
the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Neither osteoarthritis nor post-traumatic arthritis of the 
right shoulder established by x-ray findings is currently 
diagnosed.

2. Osteoarthritis of either knee was not affirmatively shown 
to have had onset during service; osteoarthritis of either 
knee as a chronic disease was not manifested to a compensable 
degree within the one-year period for following separation 
from service; osteoarthritis of either knee, first documented 
after service beyond the presumptive period for a chronic 
disease, is unrelated to an injury, disease, or event of 
service origin, including confinement as a prisoner of war; 
and post-traumatic arthritis of either knee is not currently 
diagnosed. 




CONCLUSIONS OF LAW

1. Osteoarthritis of the right shoulder was not incurred in 
or aggravated by service; and service connection for 
osteoarthritis of the right shoulder may not be presumed to 
have been incurred in service as a chronic disease or a as 
disease specific to a former prisoner of war.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2. Osteoarthritis of the either knee was not incurred in or 
aggravated by service; and service connection for 
osteoarthritis of either knee may not be presumed to have 
been incurred in service as a chronic disease or a as disease 
specific to a former prisoner of war.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters dated in September 2003 and September 2004.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease or event in 
service, causing injury or disease, or an injury, or a 
disease was made worse during service; evidence of a 
relationship between the current disability and the injury, 
disease, or event in service; and the presumption of service 
connection for certain diseases for a former prisoner of war. 

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  

The timing error was cured by adequate content-complying VCAA 
notice and subsequent readjudication as evidenced by the 
supplemental statement of the case, dated in July 2005.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claims of service connection 
are denied no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the content error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  By letters in September 2003 and 
September 2004, the veteran was advised of alternate sources 
of information that might serve to substantiate his claims, 
and of what evidence he was to submit, and what evidence VA 
would obtain (or assist him in obtaining), and he was advised 
to submit any pertinent evidence in his possession.  The RO 
made the appropriate attempts to obtain the veteran's private 
and VA medical records.  Lastly, the veteran was afforded a 
VA examination.  As there is no indication of the existence 
of additional evidence to substantiate the claims, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In extracts of Philippine Army records, dated in June 1945 
and in November 1945, there is no record of injuries to the 
right shoulder or knees.  

After service, on VA prisoner of war protocol examination in 
April 1990, x-rays revealed degenerative arthritis of the 
knees, and the diagnosis was hypertrophic degenerative 
disease of the knees. 

In November 2001, Dr. M.C. B. stated that the veteran had 
osteoarthritis of the 
shoulder and knee joints.

In November 2003, R.F.D., MD, stated that the veteran had 
post-traumatic osteoarthritis.  

On VA examination in April 2005, the veteran complained of 
right shoulder pain and right knee pain.  The veteran further 
attributed his right shoulder pain to his service-connected 
shrapnel wound of the right hand.  The veteran denied a 
history of trauma to the right knee, but reported 
experiencing knee pain as a prisoner of war.  X-rays of the 
right shoulder were normal.  X-rays of the knees revealed 
arthritis of the knees.  The examiner stated that the x-rays 
of the joints did not show signs of traumatic arthritis.  The 
examiner expressed the opinion that the current arthritis was 
degenerative in nature rather than post-traumatic.  

The National Personnel Records Center reported that there 
were no service medical records as the records were fire 
related.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if the disease becomes manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who is a former prisoner of war, 
post-traumatic arthritis shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active service even 
though there is no record of such disease during service.  
38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

In a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b). 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991)

Osteoarthritis of the Right Shoulder 

Although the statement of the case addressed several issues, 
pertaining to osteoarthritis, in his substantive appeal, as 
to the shoulder, the veteran specifically identified the 
issue on appeal as osteoarthritis of the right shoulder.  
38 C.F.R. § 20.202.  For this reason, the appeal has been 
perfected only as to the right shoulder and not to the left 
shoulder. 

The veteran contends that he has osteoarthritis of the right 
shoulder as a result of his experiences as a prisoner of war 
during World War II.

Although the service medical records are unavailable, there 
is also no competent evidence contemporaneous with service 
from any other source to support a finding that a right 
shoulder disability was affirmatively shown to have had onset 
during service and service connection under 38 C.F.R. § 
3.303(a) is not established. 

After service, on VA examination in April 2005, the veteran 
complained of right shoulder pain, which he related to his 
service-connected shrapnel wound to his right hand.  X-rays 
of the right shoulder were normal.  The examiner stated that 
the x-rays of the joints did not show signs of traumatic 
arthritis.  

While the veteran has provided a history of right shoulder 
pain, the absence of documented complaints of pain from 1946 
to 2001, a period over 50 years, weighs against the claim on 
the basis of continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The Board finds 
the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).    

Moreover, pain alone without a sufficient factual showing 
that the pain is derived from an in-service disease or injury 
is not a disability.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  Without competent evidence that the 
veteran has a current right shoulder disability, there is no 
valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992)

As for presumptive service connection for arthritis of the 
right shoulder, either osteoarthritis or post-traumatic 
arthritis, on VA examination in 2005, x-rays of the right 
shoulder were normal, and the examiner stated that the x-rays 
of the joints did not show signs of traumatic arthritis.  
This evidence outweighs the statements of Dr. M.C. B., who 
stated that the veteran had osteoarthritis of the shoulder, 
and of R.F.D., MD, who stated that the veteran had post-
traumatic arthritis because the doctors did not identify the 
right shoulder and the diagnosis was not supported by x--ray 
evidence.  For these reasons, the preponderance of the 
evidence is against the claim of service connection for 
osteoarthritis of the right shoulder based on presumptive 
service connection for a chronic disease or based on 
presumptive service connection for a disease specific to a 
former prisoner of war as neither osteoarthritis or post-
traumatic arthritis of the right shoulder is currently shown. 

As for the veteran's statements, relating his right shoulder 
pain to his service-connected right hand disability, pain 
alone without a sufficient factual showing that the pain is 
derived from an in-service disease or injury is not a 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)). 

As there is no favorable competent evidence of current 
osteoarthritis of the right shoulder, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Osteoarthritis of either Knee  

The veteran contends that he has osteoarthritis of the knees 
as a result of his experiences as a prisoner of war during 
World War II. 

Although the service medical records are unavailable, there 
is also no competent evidence contemporaneous with service 
from any other source to support a finding that 
osteoarthritis of either knee was affirmatively shown to have 
had onset during service and service connection under 
38 C.F.R. § 3.303(a) is not established.



After service, arthritis of the knees established by x-ray 
findings was first documented in 1990, more than 40 years 
after service and well beyond the period for one-year 
presumptive period for service connection for arthritis as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 
and 3.309.  And the absence of documented complaints from 
1946 and 1990, weighs against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  The Board finds the absence of 
medical evidence of continuity of symptomatology outweighs 
the veteran's statements of continuity, rendering the lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For these 
reasons, the preponderance of the evidence is against the 
claim of service connection for osteoarthritis of either knee 
based on the one-year presumption of service connection for 
arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307 and 3.309 and by continuity of 
symptomatology under 38 C.F.R. § 3.303(b) .

In November 2003, R.F.D., MD, stated that the veteran had 
post-traumatic arthritis, but the physician did not identify 
the joint involved and did not support the diagnosis by x-ray 
evidence.  On VA examination in April 2005, the examiner 
stated that the x-rays of the knees did not show signs of 
traumatic arthritis.  

The Board finds that the statement of the VA examiner 
outweighs the statement of R.F.D., MD, because the physician 
did not identify the joints involved and the diagnosis was 
not supported by x--ray evidence.  For these reasons, the 
preponderance of the evidence is against the claim of service 
connection for osteoarthritis of either knee based on 
presumptive service connection for a disease specific to a 
former prisoner of war as post-traumatic arthritis of either 
knee is not currently shown

As for the veteran's statements, relating his current knee 
disability to service, once the veteran goes beyond the 
description of describing his symptoms to expressing an 
opinion that involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim because the diagnosis of 
osteoarthritis or post-traumatic arthritis is not capable of 
lay observation.  And the veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony do not constitute favorable evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis or medical causation, which is medical in nature 
and not capable of lay observation, and as there is no 
favorable medical evidence to support the claim, the 
preponderance of the evidence is against the claim and the 
benefit-of-the- doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for osteoarthritis of the right shoulder 
is denied.

Service connection for osteoarthritis of the knees is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


